Citation Nr: 1813472	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  13-08 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an effective date earlier than January 10, 2012, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to February 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  Jurisdiction was subsequently transferred to Los Angeles, California.

In January 2013, the Veteran testified before a Decision Review Officer (DRO).  A copy of the proceedings is associated with the electronic claims file.  

In his March 2013 VA Form 9 Substantive Appeal, the Veteran requested to appear at a travel board hearing before a member of the Board.  In December 2014, however, the Veteran withdrew the request for a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).


FINDINGS OF FACT

1.  An October 1996 rating decision denied service connection for PTSD.  It was not timely appealed and became final.

2.  Resolving all reasonable doubt in favor of the Veteran, on June 29, 2011, the Veteran filed a petition to reopen a claim for service connection for PTSD. 

3.  Prior to June 29, 2011, there was no pending formal claim, informal claims or a written intent to file a claim for entitlement to service connection for PTSD following the October 1996 denial.



CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than January 10, 2012, for the grant of service connection for PTSD have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2017).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Earlier Effective Date

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation based on new and material evidence under 38 C.F.R. § 3.156 (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(2).  Similarly, the effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).  The statutory framework does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim.  Sears v. Principi, 16 Vet. App. 244 (2002).  In order for the Veteran to be awarded an effective date based on an earlier claim, the Veteran has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332 (1995).

A finally adjudicated claim is an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d).  A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).

VA has amended the regulations concerning the filing of claims, including no longer recognizing informal claims and eliminating the provisions of 38 C.F.R § 3.157.  See Fed. Reg. 57,660, 57,695 (Sept. 25. 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim at issue in the appeal was filed before these amendments, the prior regulatory provisions apply. 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r) (2014).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1 (p) (2014); 3.155 (2014).  The regulation which governs informal claims, 38 C.F.R. § 3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C. § 5104 (2012).  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f) (2017).  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200 (2017). 

A substantive appeal must be filed within 60 days from the date the RO mailed a claimant the statement of the case or within the remainder of the one-year period from the date of mailing of the rating decision being appealed, whichever period ends.  38 C.F.R. §§ 20.200, 20.300, 20.302 (2016).  Otherwise, the rating decision becomes final.  See 38 C.F.R. § 20.1103 (2016).

The Veteran is seeking an effective date prior to January 10, 2012, for the grant of service connection for PTSD.  

On April 30, 1996, the Veteran filed a claim for service connection for PTSD.  The RO denied the claim in an October 1996 rating decision.  In October 1996, the Veteran filed a timely Notice of Disagreement.  On January 22, 1997, the RO issued a Statement of the Case (SOC) and sent notification to the Veteran.  On March 22, 1997, the Veteran participated in a hearing with a DRO.  On February 10, 1998, the RO issued a supplemental statement of the case (SSOC) and sent notification to the Veteran.  The February 1998 notification letter informed the Veteran that he must perfect the appeal though submitting a VA Form 9 within 60 days or the appeal would be closed.  

On August 21, 1998, the RO received a VA Form 9 from the Veteran, indicating he was appealing the claim for service connection for PTSD.  

In December 1998 correspondence, the RO informed the Veteran that the VA Form 9 for his claim for PTSD was considered untimely because it was received outside the 60-day period following the SSOC.  The correspondence informed the Veteran that because an appeal was not timely perfected for his claim, the October 1996 rating decision was final as to his claim for entitlement to service connection for PTSD.  

On June 29, 2011, VA received, through the Veteran's representative, a letter which indicated the procedural history outlined above and asked, "[w]hat is the best approach with the VA to have [VA] look at his PTSD again?"  The letter was accompanied by the Veteran's statement regarding his in-service stressors. 

On January 10, 2012, the Veteran filed a Statement in Support of Claim wherein he stated he was formally filing for service connection for PTSD.  On July 3, 2012, a rating decision granted the Veteran's claim for service connection for PTSD, with an effective date of January 10, 2012.

Resolving all reasonable doubt in favor of the Veteran, the Board construes the June 29, 2011 letter from the Veteran's representative as an informal petition to reopen his claim for service connection for PTSD.  However, a thorough review of the record does not show that any written communication by or on behalf of the Veteran in which service connection for PTSD was requested was received prior to the June 29, 2011, letter requesting a review of his claim for PTSD.  The record does not show that the Veteran filed any evidence which could be construed as seeking entitlement to service connection for PTSD between the December 1998 notification of the October 1996 decision becoming final and the June 29, 2011, letter.  As such, an effective date of June 29, 2011, but no earlier, is warranted for the grant of service connection for PTSD.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400.  

The Board notes that the Veteran has asserted that his service connection date should be effective the date of his original claim for service connection for PTSD (April 1996), as the regulations regarding establishing an in-service stressor were amended in 2010.  The amended version of 38 C.F.R. § 3.304(f) did relax the evidentiary standard required for establishing an in-service stressor to support a diagnosis of PTSD.  With regard to effective dates, if a claim is reviewed within one year from the effective date of a liberalizing law on a VA issue, benefits may be authorized from the effective date of a liberalizing law.  38 U.S.C. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p).  However, the amendments to 38 C.F.R. § 3.304(f)(3) are not considered a liberalizing law under 38 C.F.R. § 3.114.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39843, 39851  (July 13, 2010).  Therefore, the Veteran may not be awarded an effective date prior to June 29, 2011, for the grant of service connection for PTSD based on the amendments to 38 C.F.R. § 3.304(f) under 38 U.S.C. § 5110(g) and 38 C.F.R. § 3.114.

Thus, in light of the foregoing, the Board has determined that June 29, 2011, is the date of receipt of the claim for re-opening the claim for service connection for PTSD and is the effective date warranted for the grant of service connection for PTSD.


ORDER

Entitlement to an effective date of June 29, 2011, for the award of service connection for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


